Citation Nr: 0721210	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-17 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental condition, to 
include entitlement to dental treatment only.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from February 1982 to April 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the above 
Department of Veterans Affairs (VA), Regional Office (RO), 
which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The competent and probative evidence of record, including 
in-service and post-service medical evidence, preponderates 
against a finding that the veteran suffered trauma to his 
facial area or mouth.  

2.  There is no competent and probative medical evidence of 
record indicating that the teeth extracted in service are 
irreplaceable or that his missing teeth are due to loss of 
substance of body of maxilla or mandible without loss of 
continuity.  

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current dental disorder that is related to any injury or 
other traumatic event during his military service.  

4.  The veteran did not apply for dental treatment until many 
years after he was separated from service.  

5.  The veteran was not a prisoner of war.  

6.  The veteran does not have a dental condition that is 
aggravated by another service-connected disability.  

7.  The veteran does not have service-connected disabilities 
rated 100 percent by schedular evaluation; nor has he been 
found to be entitled to a 100 percent rating by reason of 
individual unemployability.  

8.  The veteran is not a participant in a Chapter 31 VA 
vocational rehabilitation program.  

9.  The veteran does not have a dental disorder that is 
complicating another disorder for which he currently receives 
VA treatment.  




CONCLUSION OF LAW

The criteria for service connection for a dental disorder, to 
include for purposes of obtaining outpatient dental 
treatment, have not been met.  38 U.S.C.A. §§ 1110, 1113, 
1131, 1712, 5103(a), 5103A (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.381, 4.150, 17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In July 2003, October 2004, and April 2005, the RO sent the 
veteran letters informing him of the types of evidence needed 
to substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
records in the custody of a Federal department or agency, 
including VA, the service department, Social Security, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disability and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was specifically asked to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the July 2003, October 
2004, and April 2005 letters provided to the veteran complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, Supplemental SOCs dated in November 2003 and 
June 2005 provided him with yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Finally, the Board notes the RO sent the veteran a letter in 
July 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  To establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

As noted, the veteran is seeking service connection for a 
dental disorder for compensation purposes and for entitlement 
to outpatient dental treatment.  The veteran has asserted 
that, during service, a root canal was performed and fillings 
were placed in several teeth.  He states that the fillings 
have come out and that the teeth which had been treated with 
a root canal have rotted.  

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment. 38 C.F.R. § 
3.381(a) (2006).  Service connection may be granted for a 
dental condition of each tooth and periodontal tissue shown 
by the evidence to have been incurred in or aggravated by 
service.  When applicable, a determination will be made as to 
whether it is due to a combat wound or other service trauma, 
or whether the veteran was interned as a prisoner of war 
(POW).  38 C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Additionally, under 38 C.F.R. § 4.150, missing teeth can be 
service connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of body of maxilla or mandible without loss of continuity.  
38 C.F.R. § 4.150, Diagnostic Code 9913 (2006).

Review of the veteran's service medical records (SMRs) show 
that, at a dental examination conducted 7 days after the 
veteran entered service in February 1982, teeth numbers 1, 4, 
5, and 17 were missing and that there were existing 
restorations at teeth numbers 7, 8, and 9.  Diseases, 
abnormalities, and X-rays showed such at teeth numbers 2, 3, 
7, 8, 10, 12, 20, 30, and 31.  Gingiviis was noted.  The 
veteran underwent various dental treatments during service, 
including extraction of teeth numbered 13, 14, 15, and 32, 
capping, and a root canal.  The SMRs did not attribute 
missing teeth or any other dental condition to in-service 
trauma or injury to the veteran's facial area or mouth.  The 
veteran's separation examination report is not included in 
the record.  

With respect to post-service dental treatment, the veteran 
has reported that he has had fillings in his teeth many times 
since service, but he was only able to provide identifying 
information for one private dental provider, C.A.C., DDS.  
Dr. CAC provided a summary of dental treatment provided in 
1998, which included X-rays, full mouth debridement, perio-
scaling and root planing, and cleaning.  He reported he has 
not seen the veteran since 1998.  

The veteran was afforded a VA dental examination in May 2005, 
at which time he was noted to be missing teeth numbers 1, 4, 
5, 14, 15, and 32.  There was endodontic treatment noted at 
teeth numbers 7 and 10, with number 17 still impacted.  The 
VA examiner noted there was no functional impairment due to 
loss of motion and masticatory function, nor any bone loss of 
mandible, maxilla, or hard palate.  The examiner also noted 
that the loss of teeth was not due to loss of substance of 
body of maxilla or mandible.  

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of service connection for a dental disorder for compensation 
purposes.  In making this determination, the Board notes 
again notes that the medical evidence of record, including 
in-service and post-service medical evidence, is negative for 
findings of trauma to the veteran's teeth.  In this context, 
the Board notes that VA's General Counsel has held that 
dental treatment of teeth, even extractions, during service 
does not constitute dental trauma.  See VAOPGCPREC 5-97, 62 
Fed. Reg. 15,566 (1997).  Therefore, even though the evidence 
shows the veteran underwent dental work during service, 
including the extraction of multiple teeth and a root canal, 
such evidence does not support a finding of service 
connection for dental trauma.  

In addition, there is no competent evidence of record 
suggesting that the veteran's missing teeth are irreplaceable 
and the Board notes that the May 2005 VA examiner 
specifically found that the veteran's missing teeth are not 
due to loss of substance of the body of the maxilla or 
mandible without loss of continuity.  See 38 C.F.R. § 4.150, 
DC 9913.  Moreover, the post-service medical records contain 
no current diagnosis of any dental disability related to an 
injury in service, nor is there any competent evidence or 
opinion indicating that the veteran had continuing 
symptomatology as a result of any injury during service.  
Since the veteran did not serve for 180 days, it follows that 
no additional pathology developed after 180 days nor was 
treatment or extraction accomplished after in service for 
180days.

The only evidence that relates a current dental condition to 
the veteran's service is the veteran's own statements that 
his fillings have come out and his teeth are rotted; however, 
there is no indication that he has the requisite medical 
knowledge to render a competent opinion on matters involving 
medical diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, the Board concludes there is no competent medical 
evidence of record showing the veteran has a current dental 
disorder that was incurred in or aggravated by service.  
Therefore, a basis for payment of compensation benefits in 
connection with the veteran's claim has not been established.  
38 C.F.R. § 3.381.

Generally, a veteran is entitled to VA outpatient dental 
treatment if he qualifies under one of the categories 
outlined in 38 U.S.C.A. § 1712 (West 2002) and 38 C.F.R. § 
17.161 (2006).  Legal authority provides various categories 
of eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within 90 days 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); those who were detained as a 
prisoner of war (POW) (Class II(b) and Class II(c) 
eligibility); those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected disability (Class III eligibility); those 
whose service-connected disabilities are rated as totally 
disabling (Class IV eligibility); those who are participating 
in a Chapter 31 rehabilitation program (Chapter V 
eligibility); and those who have a dental condition that is 
complicating a medical condition currently under treatment 
(Chapter VI eligibility).  38 U.S.C.A. § 1712 (West 2002 & 
Supp. 2006); 38 C.F.R. § 17.161 (2006).

As discussed above, the veteran is not eligible for Class I 
outpatient treatment because he does not have a service-
connected compensable dental condition.  See 38 C.F.R. § 
17.161(a).  With respect to Class II eligibility, the Board 
notes the veteran was discharged from active service in April 
1982, and his initial claim for dental treatment was received 
in January 2003.  Therefore, because he did not apply for 
dental treatment within 90 days of separation in 1982, the 
veteran is not eligible for Class II outpatient treatment.  
See 38 C.F.R. § 17.161(b)(2).  The veteran is not eligible 
for Class II (a) outpatient treatment because the evidence 
does not establish, nor does the veteran allege (other than 
the treatment itself), that his missing teeth were the result 
of combat wounds or other in-service trauma,.  See 38 C.F.R. 
§ 17.161(c).  Similarly, the evidence does not show the 
veteran was a POW; therefore, he is not eligible for 
outpatient treatment under Classes II (b) or (c).  See 38 
C.F.R. § 17.161(d), (e).

In addition, the veteran does not allege, nor does the 
evidence show, that he is eligible for outpatient treatment 
under any of the other categories under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161.  Specifically, there is no evidence 
showing the veteran has a dental condition that is aggravated 
by another service-connected disability, as required for 
Class III eligibility.  The veteran does not have service-
connected disabilities rated 100 percent by schedular 
evaluation and he has not been found to be entitled to a 100 
percent rating by reason of individual unemployability, as 
required for Class IV eligibility.  Finally, there is no 
evidence showing the veteran is participating in a VA 
vocational rehabilitation program or that he has a dental 
condition that is complicating a medical condition currently 
under treatment, as required for Class V or VI eligibility.  
See 38 C.F.R. § 17.161(g), (h), (i), (j).  

Based on the foregoing, the Board concludes that the 
evidentiary record presents no basis for a grant of service 
connection for a dental disorder for treatment purposes.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of service connection for a dental disorder for 
purposes of compensation and receiving VA dental treatment.  
There is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); see Gilbert, supra.  

ORDER

Entitlement to service connection for a dental disorder, to 
include for dental treatment only, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


